     Case 2:21-cv-01068-APG-BNW Document 39
                                         38 Filed 09/10/21
                                                  09/09/21 Page 1 of 2




     WRIGHT, FINLAY & ZAK, LLP
 1
     Ramir M. Hernandez, Esq.
 2   Nevada Bar No. 13146
     7785 W. Sahara Ave., Suite 200
 3   Las Vegas, NV 89117
     (702) 475-7964; Fax: (702) 946-1345
 4
     rhernandez@wrightlegal.net
 5   Attorneys for Defendant, Conn Appliances, Inc.

 6                                UNITED STATES DISTRICT COURT
 7                                     DISTRICT OF NEVADA

 8    JESUS GONZALEZ,                                   Case No.: 2:21-CV-01068-APG-BNW
 9                  Plaintiff,                          JOINT MOTION TO EXTEND
10                                                      DEADLINE TO RESPOND TO
            vs.                                         PLAINTIFF’S COMPLAINT (SECOND
11                                                      REQUEST)
      CLARITY SERVICES, INC.; EQUIFAX
12    INFORMATION SERVICES, LLC;
13    EXPERIAN INFORMATION SOLUTIONS,
      INC.; NATIONAL CONSUMER TELECOM
14    & UTILITIES EXCHANGE; TRANS UNION,
      LLC dba CASH FACTORY USA; CONN
15    APPLIANCES, INC.; GREAT AMERICAN
16    FINANCE HOLDINGS, LLC; AT&T
      MOBILITY, LLC; and COX
17    COMMUNICATIONS LAS VEGAS, INC.,
18
                    Defendants.
19
20
            Plaintiff, Jesus Gonzalez (“Plaintiff”), and Defendant, Conn Appliances, Inc. (“Conn”)
21
     (collectively “Parties”), by and through their counsel of record, hereby move as follows:
22
            On June 7, 2021, Plaintiff filed his Complaint [ECF No. 1]. Conn was served with
23
     Plaintiff’s Complaint on July 16, 2021. The original deadline for Conn to respond to Plaintiff’s
24
     Complaint was August 6, 2021. On August 9, 2021, the Court granted Conn’s Unopposed Motion
25
     to Extend Time to Respond to Plaintiff’s Complaint, which set September 7, 2021, as the new
26
     deadline [ECF No. 21]. Plaintiff then filed an Amended Complaint on August 12, 2021. [ECF
27
     No. 25]. The Parties have discussed extending the deadline for Conn to respond to Plaintiff’s
28
     Amended Complaint to allow for better investigation of the allegations and discuss possible


                                                Page 1 of 2
     Case 2:21-cv-01068-APG-BNW Document 39
                                         38 Filed 09/10/21
                                                  09/09/21 Page 2 of 2




 1   resolution of the matter.
 2          WHEREAS, the Parties hereby stipulate and agree to extend the deadline for Conn to file
 3   their responsive pleading to Plaintiff’s Amended Complaint to September 21, 2021.
 4          This is the second motion for an extension of time for Conn to file their responsive
 5   pleading. The parties are actively discussing settlement. In the event the parties cannot resolve the
 6   case, it is anticipated that they will stipulate to remove the case to arbitration. The extension is
 7   requested in good faith and is not for purposes of delay or prejudice to any other party.
 8          As part of this motion, Conn agrees to participate in any Rule 26(f) conference that occurs
 9   during the pendency of this extension.
10          DATED this 9th day of September, 2021.
11
       WRIGHT, FINLAY & ZAK, LLP                            KIND LAW
12
13     /s/ Ramir M. Hernandez                               /s/ Michael Kind
       Ramir M. Hernandez, Esq.                             Michael Kind, Esq.
14     Nevada Bar No. 13146                                 Nevada Bar No. 13903
15     7785 W. Sahara Ave., Suite 200                       8860 S. Maryland Pkwy, Suite 106
       Las Vegas, NV 89117                                  Las Vegas, NV 89123
16     Attorneys for Defendant, Conn Appliances,            Attorneys for Plaintiff, Jesus Gonzalez
       Inc.
17
18
19                                    Order
                           IT IS SO ORDERED
20
                           DATED: 10:10 am, SeptemberIT10,
                                                        IS2021
                                                           SO ORDERED:
21
22
                                               ___________________________________
23                                             UNITED STATES MAGISTRATE JUDGE
                           BRENDA WEKSLER
24                         UNITED STATES MAGISTRATE JUDGE
                                  DATED: _________________________
25
26
27
28



                                                  Page 2 of 2
